EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jacobs on 2/2/2022.

The application has been amended as follows: 

Claim 46, last third line, please delete “wherein the purity of the platelet-derived exosomes present in said sample is greater than the purity of the platelet-derived exosomes present in said biological sample”. 

Please cancel non-elected claims 57-60.

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention in obtaining platelet-derived exosomes by using antibody CD42b or GPVI antibody in isolating the platelet-derived exosomes followed by further GPIb, GPV, GPIX, GPVI, CXCL4, CXCL7, TF, P-selectin, CD40L, MMP-14, VEGF, TGFP1, PDGF-AA, TSP-1, ILK-1, and bFGF. The closest prior art is the reference of Spetzler (US 20130178383) but Spetzler reference does not teach using CD42b antibody or GPVI antibody for a preliminary capturing platelet-derived exosome. Moreover, Spetzler does not teach or suggest identifying the platelet-derived exosome with both HMGB1 and CD42b followed by one or more of the above mentioned biomarkers GPIb, GPV, GPIX, GPVI, CXCL4, CXCL7, TF, P-selectin, CD40L, MMP-14, VEGF, TGFP1, PDGF-AA, TSP-1, ILK-1, and bFGF.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641